Citation Nr: 1537245	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  09-32 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE


Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel





INTRODUCTION

The Veteran served on active duty from July 1989 to July 1993 and November 1996 to November 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

In June 2011, the Veteran appeared at a hearing before the undersigned.  A transcript of the hearing is in the record.

In January 2012, the Board remanded the issue of entitlement to TDIU to the RO for development, having found the issue raised by the record under Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The issue was developed and denied in a March 2013 supplemental statement of the case (SSOC). The Board remanded the TDIU issue again in August 2014 and May 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board remanded the Veteran's TDIU claim in August 2014 because there was no TDIU opinion on file that takes all of the Veteran's service-connected disabilities, both physical and mental, into consideration in determining whether a grant of TDIU is warranted.  The RO obtained the opinion in December 2014.  The May 2015 remand required VA to associate records from the Veteran's vocational rehabilitation program.  Those records have been associated with the file.  

In a statement received by VA in July 2015, the Veteran has stated his PTSD symptoms have worsened.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  38 C.F.R. § 3.327; Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Veteran's claim for TDIU is remanded for a new mental health VA examination to determine the current level of severity of his PTSD.  Ongoing VA medical records should also be obtained

The December 2014 opinion did not include review or discussion of the vocational rehabilitation records or the Veteran's July 2015 statement.  In addition, the opinion did not discuss the Veteran's evidence that PTSD has made it difficult if not impossible for the Veteran to maintain employment.  There is evidence the Veteran has held several jobs but each job has lasted for periods ranging from three months to seven months.  The Veteran has stated that each job did not last because of his PTSD symptoms, specifically stating he was fired from one job where he tried to walk away from a confrontation with superiors rather than let his anger become uncontrolled.

The Board therefore finds the report inadequate and the Veteran should be provided a second VA examination to provide the missing information, that is, identification of the disability and an opinion whether it is related to service.  See 38 U.S.C.A. § 5103A (d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In addition, the opinion should also reflect the current level of severity of the Veteran's PTSD.

In addition, as the Veteran has asserted that his service connected disabilities has caused him to lose jobs, the Board has determined that the employment records are relevant and there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from the Social Security Administration).  Therefore, on remand, VA should attempt to obtain the Veteran's employment records.  





Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records of treatment of the Veteran at the VAMC and associated outpatient clinics from October 2014 to the present.   

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  Ask the Veteran to provide or authorize VA to obtain his employment records any employer during the appeal period, to include records of absenteeism or tardiness, health records, and any adverse action that was taken, for example, loss of pay or demotion, reprimand, or termination of his position.

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained, the RO should notify the Veteran of the records that could not be obtained, notify the Veteran of the steps taken to obtain the records, and notify the Veteran he may submit any such records in his possession.

3.  After the records development is completed, provide the Veteran with a VA mental health examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  The examiner is asked to determine the current nature and severity of the Veteran's service-connected PTSD.  The examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his PTSD and any other mental health disorder.  All signs and symptoms of the Veteran's PTSD should be reported in detail, and the examiner should describe the impact of the Veteran's PTSD on his occupational and social functioning.

The examiner is asked to specifically discuss the Veteran's testimony and evidence that the Veteran has held several jobs but each job has lasted for periods ranging from three months to seven months and is very confrontational as a vocational rehabilitation counselor has noted, which the Veteran has attributed to his PTSD.  

A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.  A complete rationale for any opinion offered should be provided.

4.  After the foregoing development is completed, obtain a VA opinion to determine if the Veteran is totally disabled based upon individual unemployability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing or an examination should be conducted.  The rationale for all opinions should be provided.  

The examiner is asked to assess the Veteran's ability to secure or follow a substantially gainful occupation solely on the basis of his service-connected disabilities and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service connected disabilities prevent him from securing or following a substantially gainful occupation. 

The examiner is asked to specifically discuss the Veteran's testimony and evidence that the Veteran has held several jobs but each job has lasted for periods ranging from three months to seven months and is very confrontational as a vocational rehabilitation counselor has noted.  

If the examiner concludes the Veteran can obtain and maintain a substantially gainful occupation, the examiner is asked to identify or describe this type of employment. 

When offering the opinion, the examiner is instructed to ignore the effects of age or any non-service connected disabilities.

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

5.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  The AOJ must review the entire file and ensure that the instructions of this remand have been complied with.  If the instructions have not been substantially complied with, all appropriate corrective actions must be undertaken prior to returning the case to the Board.

7.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




